           Case 1:20-cv-01950-GHW Document 36 Filed 07/07/20 Page 1 of 1
                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                             DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                             DATE FILED: 7/7/2020
----------------------------------------------------------------- X
                                                                  :
HUA TIAN, on behalf of himself and other similarly                :
situated,                                                         :
                                                                  :             1:20-cv-1950-GHW
                                                  Plaintiff,      :
                                                                  :                 ORDER
                              -against -                          :
                                                                  :
NEW OOKI SUSHI, INC. d/b/a Ooki Sushi                             :
Japanese Cuisine & Bar, XIN SHU LIU a/k/a                         :
“John Liu”, JOHN KE, and “JOHN DOE”                               :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X


GREGORY H. WOODS, United States District Judge:

         The application at Dkt. No. 35 is denied without prejudice. The proposed consent order

does not comply with Local Rule 1.4 which requires, inter alia, that a request for leave to withdraw

must include a “showing by affidavit or otherwise of satisfactory reasons for withdrawal” or a

stipulation “signed by counsel, the counsel’s client, and all other parties.” In the event that this

application is renewed, the Court expects any subsequent application to be in full compliance with

Local Rule 1.4. As a practice point, often a substitution of counsel is accomplished when outgoing

counsel files an application pursuant to Local Rule 1.4, and incoming counsel enters her notice of

appearance in the case.

         Plaintiffs are directed to serve this order on all Defendants not represented by counsel and

to retain proof of service.

         SO ORDERED.

      Dated: July 7, 2020
                                                                      __________________________________
                                                                             GREGORY H. WOODS
                                                                            United States District Judge
